FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                         December 19, 2018
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 18-1324
                                                (D.C. No. 1:17-CR-00338-MSK-GPG-1)
 SANTOS RAMIREZ-ALVAREZ,                                       (D. Colo.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before TYMKOVICH, Chief Judge, BACHARACH and McHUGH, Circuit Judges.
                 _________________________________

      Santos Ramirez-Alvarez pleaded guilty to conspiracy to manufacture and

possess with intent to distribute 50 or more plants of marijuana. He was sentenced to

serve 57 months in prison. Although his plea agreement contained a waiver of his

appellate rights, he filed a notice of appeal. The government has moved to enforce

the appeal waiver in the plea agreement pursuant to United States v. Hahn, 359 F.3d

1315 (10th Cir. 2004) (en banc) (per curiam).

      Under Hahn, we consider “(1) whether the disputed appeal falls within the

scope of the waiver of appellate rights; (2) whether the defendant knowingly and


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
voluntarily waived his appellate rights; and (3) whether enforcing the waiver would

result in a miscarriage of justice.” Id. at 1325. The government asserts that all of the

Hahn conditions have been satisfied because: (1) Mr. Ramirez-Alvarez’s appeal is

within the scope of the appeal waiver; (2) he knowingly and voluntarily waived his

appellate rights; and (3) enforcing the waiver would not result in a miscarriage of

justice.

       In response to the government’s motion, Mr. Ramirez-Alvarez concedes his

appeal waiver is enforceable under the standards set forth in Hahn, and he agrees his

appeal should be dismissed. Accordingly, we grant the government’s motion to

enforce the appeal waiver and dismiss the appeal.


                                            Entered for the Court
                                            Per Curiam




                                           2